Citation Nr: 9904024	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-27 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He died on July [redacted], 1996.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the 
appellant seeking entitlement to service connection for the 
veteran's cause of death.


FINDINGS OF FACT

1.  The veteran's death certificate indicates that his 
immediate cause of death was congestive heart failure; it 
also indicates that lung cancer contributed to his death.

2.  At the time of the veteran's death, he was service-
connected for anxiety neurosis, with a 50 percent evaluation.

3.  The medical evidence reasonably shows that the veteran's 
anxiety neurosis contributed to his congestive heart failure, 
which was the primary cause of death.



CONCLUSION OF LAW

Service-connected anxiety neurosis was a contributory cause 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5107(b)  (West 
1991); 38 C.F.R. § 3.312  (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In determining whether the appellant is entitled to service 
connection for the veteran's cause of death, the Board must 
first determine whether the claim is well grounded.  The law 
provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim for service connection is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy, 1 Vet. App. at 81.  The claim does 
not need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the  
appellant by § 5107(a).  Tirpak, 2 Vet. App. at 611.  Mere 
allegation or speculation is not enough to make the claim 
well-grounded.  Id.; see Franko v. Brown, 4 Vet. App. 502, 
505  (1993); Grottveit, 5 Vet. App. at 92-93.

In this case, the Board finds that the appellant's claim is 
well grounded.  She has submitted competent evidence that a 
service-connected disability contributed to the veteran's 
death.

Once a claim is determined to be well grounded, the VA has a 
duty to assist the appellant with evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a)  (West 1991).  Since the 
appellant has not alleged that any records of probative value 
that may be obtained and which have not already been 
associated with the claims folder are available, the Board 
finds that all relevant facts have been properly developed 
and no further assistance to the appellant is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).

In general, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. §§ 1110, 1310  (West 1991); 38 C.F.R. § 
3.312(a)  (1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b)  (1998).  
A contributory cause of  death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)  (1998).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue 
shall be given to the claimant."  38 U.S.C.A. § 5107(b)  
(West 1991).


II.  Evidence

The appellant contends, in essence, that her spouse was a 
veteran whose service-connected disability contributed to his 
death.  Specifically, she asserts that his service-connected 
anxiety neurosis led to hypertension and, ultimately, his 
congestive heart disease, the latter of which was his 
immediate cause of death.  Overall, she believes that she is 
entitled to service connection for the cause of the veteran's 
death.

The veteran's service medical records show that he entered 
active duty with no psychiatric problems, according to his 
September 1942 induction medical examination report.  
Outpatient records show that he was treated for anxiety 
neurosis in September 1944.  He was also treated for 
abdominal problems on several occasions, with evidence of 
nervous tension.  The veteran was discharged from service in 
October 1945 with a "normal" psychiatric status, according 
to his separation medical report.

The veteran was granted entitlement to service connection for 
anxiety reaction by the Brooklyn, New York, RO, by rating 
decision dated September 1953.  A 10 percent disability 
rating was assigned at that time.  A 30 percent disability 
rating was assigned to his service-connected anxiety reaction 
by the New York, New York, RO, in December 1967.  In August 
1976, the New York, New York, RO, granted a 50 percent 
disability rating for the veteran's anxiety reaction.

The veteran's death certificate shows that he died on July 
[redacted], 1996 at the age of 73.  The immediate cause of 
death is reported as congestive heart failure, with lung 
cancer as a contributing cause of his death.

VA medical records are dated September 1994 to November 1996.  
They show that the veteran was admitted on numerous occasions 
for hypertension, anxiety, and lung cancer.  A November 1996 
clinical record, signed by S. Bram Smith, M.D., states:

I am writing regarding recently deceased 
patient of mine, [redacted].  Mr. 
[redacted] proximate cause of death was 
congestive heart failure which was caused 
in part by [his] service-connected 
disorder, neurosis.

The claims file also contains an April 1997 VA memorandum 
from William C. Cushman, M.D., Chief, Hypertension Section.  
It states:

There is insufficient evidence in the 
medical literature at this time to 
attribute chronic hypertension to 
"stress" or anxiety, even though this 
is a common lay and medical belief.  
There are isolated studies attributing 
hypertension to some measures of 
"stress" or anxiety, but these are 
inconsistent and generally not well done.  
Interventional studies of relaxation 
techniques, meditation, etc., are 
occasionally positive, but the 
overwhelming majority of better done 
studies do not demonstrate consistent 
decreases in blood pressure with these 
techniques.  The best data 
(representative of most other well-done 
studies) are from the NHLBI-sponsored 
Trials of Hypertension Prevention (TOHP), 
which showed no significant reduction in 
blood pressure or prevention of 
hypertension with an intervention to 
teach relaxation therapy.

The memorandum also discusses the effects of excessive 
alcohol consumption and obesity on hypertension and 
congestive heart failure.  Overall, Dr. Cushman concludes 
that hypertension is not likely due to an anxiety disorder.  
It is noteworthy that another veteran's name is listed at the 
heading of the memorandum, although a black line is drawn 
through it.

A June 1997 letter from Dr. Smith was written in response to 
the RO's request for a medical opinion as to the 
relationship, if any, between the veteran's anxiety neurosis 
and his death from congestive heart failure.  Dr. Smith 
indicates:

	An impact of anxiety on many diseases, 
including such things as hypertension and 
heart disease, has been postulated for 
years.  The evidence is mixed, some 
supporting this presumption, some not.  
It would be correct ... to say that the 
assumption is plausible, but 
controversial.

A September 1997 private physician's letter from Joseph 
Idicula, M.D., a cardiologist, reflects:

[The veteran's] death was from congestive 
heart failure and hypertension is a 
leading cause for congestive heart 
failure in the United States.  There is 
definitely a connection between anxiety 
neurosis and hypertension and, thus, we 
can infer that there is definitely a 
causal association between anxiety 
disorder and congestive heart failure, 
even though this will not be an immediate 
connection, but a secondary connection.  
Thus, we could definitely argue that 
there is a nexus between the anxiety 
neurosis and the ultimate death in 
congestive heart failure.

A November 1997 private physician's letter from Christos J. 
Pitarys II, M.D., a cardiologist, states that, after review 
of the veteran's hospital and clinical records:

	I believe that [redacted] (deceased) 
suffered from moderate and perhaps severe 
hypertensive cardiovascular disease which 
led to his congestive heart failure[,] 
his cause of death.  I believe that his 
chronic anxiety disorder most likely 
contributed to a significant extent to 
his hypertensive cardiovascular disease 
which eventually led to his demise.

The appellant testified at a personal hearing before a 
hearing officer at the RO in December 1997.  At that time, 
she stated that Dr. Smith was the veteran's treating 
physician; he treated the veteran for anxiety reaction and 
hypertension.  She indicated that the veteran had been on 
hypertension medication for over 49 years.

The appellant submitted several other lay statements 
contending, in essence, that the veteran's anxiety disorder 
was related to his cause of death.  She believes that the 
opinions by two leading cardiologists and a VA physician 
support her contentions.  A copy of a newspaper article from 
the Associated Press reflects that high blood pressure can 
lead to heart failure.

III.  Analysis

As stated above, in order for the appellant's claim to be 
granted, she must show that the veteran's service-connected 
anxiety disorder contributed to his death.  Specifically, it 
must be shown that his anxiety disorder contributed 
substantially or materially to his death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)  (1998).

After careful review of the evidence, the Board finds that 
the evidence supports the appellant's claim.

According to the veteran's death certificate, his immediate 
cause of death was congestive heart failure, with lung cancer 
noted as a secondary cause.  The claims file shows that the 
veteran's sole service-connected disability was anxiety 
reaction, for which he was granted entitlement to service 
connection in 1953.  He remained service-connected for that 
disability until his death in 1996, a period of approximately 
43 years.  For purposes of this claim, the determinative 
issue is whether the medical evidence shows that the 
veteran's anxiety reaction contributed to his death.  In this 
regard, the Board must consider all of the medical evidence, 
both for and against the appellant's claim, and determine its 
probative value.

The Board finds that there are three separate medical 
opinions supporting, to one extent or another, the 
appellant's claim.  The November 1996 VA opinion from Dr. 
Smith is very probative in the Board's opinion because Dr. 
Smith is not only a VA physician, but was also the veteran's 
treating physician.  In that opinion, Dr. Smith specifically 
concluded that the veteran's cause of death was congestive 
heart failure and that his congestive heart failure was 
caused in part by his service-connected neurosis.  In the 
June 1997 letter, Dr. Smith was less definite in his 
conclusion, but still indicated that the conclusion that 
anxiety has an impact on hypertension and heart disease was 
"plausible."

The April 1997 VA memorandum is against the appellant's 
claim.  It states, in essence, that the best medical evidence 
does not show that anxiety is related to hypertension.  This 
memorandum was prepared by a VA physician who is the Chief of 
the Hypertension Section.  Normally, this opinion would be of 
extremely high probative value and, in this case, would 
seriously undermine the appellant's claim.  However, in this 
case, the Board finds that its probative value is diminished 
by several significant defects.  First, the opinion was not 
derived from review of the veteran's medical history and 
claims file.  In fact, the opinion originally was not even 
associated with the veteran's case.  It appears that the 
memorandum was related to another veteran's case and was 
simply photocopied and made part of this claims file.  The 
original veteran's name still appears on the memorandum, but 
has been blacked-out.  A second problem with the memorandum 
is that it appears to discuss that "stress" and "anxiety" 
are not related to hypertension, but does not refer 
specifically to clinical anxiety reaction, a psychiatric 
disability.  In any event, the opinion does not even mention 
congestive heart failure to any extent, instead discussing, 
for much length, the effect of excessive alcohol intake and 
obesity on hypertension, neither subject being relevant to 
the current claim submitted by the appellant.

The Board finds very probative the medical opinions submitted 
by two private physicians, both of whom are cardiologists.  
Both opinions pertain to the veteran in this case and both 
indicate that the veteran's medical records were reviewed.  
Most significantly, both opinions indicate that the veteran's 
anxiety neurosis contributed to his congestive heart disease 
and, thus, to his death.  The letter from Dr. Idicula states 
that there is "definitely" a "nexus" between the veteran's 
anxiety neurosis and his death.  The letter from Dr. Pitarys 
states that the veteran's anxiety neurosis "most likely 
contributed to a significant extent" to his eventual demise.

The issue before the Board at this time is not to determine 
if anxiety causes hypertension or heart disease.  It is not 
competent to render medical opinions.  The Board's task is to 
determine, based solely on the medical evidence of record, 
whether the veteran's anxiety neurosis contributed to his 
death.  Given the aforementioned cardiologists' opinions and 
the absence of evidence sufficient to rebut them, the Board 
finds that the aforementioned clinical findings demonstrate 
that the veteran's service-connected anxiety neurosis played 
a material role in causing the veteran's death.  
Consequently, service connection for the cause of the 
veteran's death is warranted.  


ORDER


Service connection for the cause of the veteran's death is 
granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

